IN THE SUPREME COURT OF PENNSYLVANIA




                                       : No. 260
IN RE: APPOINTMENTS TO THE
                                       :
APPELLATE COURT PROCEDURAL             : APPELLATE COURT RULES
                                       :
RULES COMMITTEE                        :




                                    ORDER


PER CURIAM


     AND NOW, this 19th day of April, 2016, the following are appointed as members

of the Appellate Court Procedural Rules Committee for a term of three years

commencing June 30, 2016:


                 The Honorable Mary Jane Bowes
                 Allegheny County

                 The Honorable Patricia A. McCullough
                 Allegheny County

                 The Honorable Dale M. Fouse
                 Beaver County